DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the communication filed 11/18/2020. Claims 1-16 are currently pending with claims 17-20 withdrawn from consideration.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,107,117 to Carr et al. (Carr).
In Reference to Claim 1

a ceramic matrix composite vane (i.e. airfoil 62 formed of ceramic matrix composite, see col 6, ll 1-5) adapted to conduct hot gases flowing through a gas path (C) of the gas turbine engine (20) around the turbine vane assembly (60) during use of the turbine vane assembly (i.e. see gas flow through engine col 3, ll 54-65), 
the ceramic matrix composite vane (60) includes an outer platform (62a) that defines an outer boundary of the gas path (C), an inner platform (62b) spaced apart radially from the outer platform (62a) relative to an axis (A) to define an inner boundary of the gas path (C), and 
an aerofoil (62) that extends radially between and interconnects the outer platform (62a) and the inner platform (62b), and the aerofoil (62) is formed to define an interior cavity (64) that extends radially through the aerofoil (62), 
a metallic support strut (i.e. tie-spar 70 and formed from nickel-based alloys, see col 6, ll 6-20) located in the interior cavity (64) formed in the aerofoil (62) and configured to receive force loads (see col 6, ll 9-13) applied to the ceramic matrix composite vane (62) by the hot gases during use of the turbine vane assembly (60), and 
a metallic reinforcement platform (68 and formed from nickel-based alloys, see col 6, ll 6-20) coupled with the metallic support strut (70) to locate the metallic reinforcement platform (68) radially between the inner platform (62b) of the ceramic matrix composite vane (i.e. 62) and the axis (A), 
wherein a portion of the force loads (i.e. aerodynamic loads on the airfoil 62) are applied to the metallic reinforcement platform (68 and through being assembled 
In Reference to Claim 6
Carr discloses the turbine vane assembly of claim 1, wherein the metallic reinforcement platform (68) includes a wall (left to right extending portion of 68) and a lip (portion of 68 extending downwards and adjacent CS), the wall (left to right extending portion of 68) extends axially and circumferentially (so as to form the mounting for ceramic vane 62) and the lip extends radially away (downwards as seen in figure 2) from the wall toward the axis (A) and circumferentially (so as to form annular configuration of turbine engine) relative to the axis (A).
In Reference to Claim 7
Carr discloses the turbine vane assembly of claim 1, wherein the metallic reinforcement platform (68) axially and circumferentially surrounds (as seen of 572a surrounding 70 so would 68 and so as to form annular configuration of turbine engine with individual vane assemblies) the metallic support strut (70).
In Reference to Claim 10
Carr discloses a turbine vane assembly (i.e. airfoil assembly 60, see col 5, ll 21-26) comprising 

an aerofoil (62) that extends radially between the outer platform (62a) and the inner platform (62b), 
a support strut (i.e. tie-spar 70) that extends radially through the aerofoil (62), and 
a reinforcement platform (68) coupled with the support strut (70) to locate the inner platform (62b) of the vane (62) radially between the reinforcement platform (68) and the outer platform (62a) of the vane (62).
In Reference to Claim 12
Carr discloses the turbine vane assembly of claim 10, wherein the reinforcement platform (68) includes a wall (left to right extending portion of 68) and a lip (portion of 68 extending downwards and adjacent CS), the wall extends axially and circumferentially (so as to form the mounting for ceramic vane 62) and the lip extends radially away (downwards as seen in figure 2) from the wall toward the axis (A) and circumferentially (so as to form annular configuration of turbine engine) relative to the axis (A).
In Reference to Claim 16
Carr discloses the turbine vane assembly of claim 10, wherein the vane (62) comprises ceramic materials (i.e. airfoil 62 formed of ceramic matrix composite, see col 6, ll 1-5) and the reinforcement platform (66) comprises metallic materials (i.e. as formed from nickel-based alloys, see col 6, ll 6-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2009/0238683 to Alvanos et al. (Alvanos).
In Reference to Claim 2
Carr discloses the turbine vane assembly of claim 1, except, further comprising an inner seal configured to block gas from passing between the inner seal and a rotor located adjacent the inner seal and wherein the inner seal is coupled with the metallic support strut to locate the metallic reinforcement platform radially between the inner platform and the inner seal.
Alvanos is also related to a turbine blade assembly (44) for a gas turbine engine (10) and the mounting of the vane assembly (44) in the gas turbine engine (10), as the claimed invention, and teaches an inner seal (60, 70) configured to block gas from passing (i.e. in blocking working fluid from passing or cooling fluid from passing to working fluid, see paragraph [0021]) between the inner seal (60, 70) and a rotor (62, 66) located adjacent the inner seal (60, 70) and wherein the inner seal (60, 70) is coupled with a support of the vane (i.e. the vane as integral as seen in figure 3, see also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr to comprise an inner seal (as taught by Alvanos) configured to block gas from passing between the inner seal and a rotor (as taught by Alvanos, the rotor of Carr seen adjacent to vane assemblies of Carr in figure 1) located adjacent the inner seal (as taught by Alvanos) and wherein the inner seal (as taught by Alvanos) is coupled with the metallic support strut (of Carr as the seal is coupled to the end of the vane of Alvanos) to locate the metallic reinforcement platform (of Carr) radially between the inner platform (of Carr) and the inner seal (as taught by Alvanos as modifying of Carr), so as to prevent the leakage of working fluid into inner portions of the turbine of Carr which may have cooling fluid, or vice versa, as taught by Alvanos (see paragraph [0021] of Alvanos).
In Reference to Claim 3
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 2, wherein the metallic reinforcement platform (68 of Carr) is spaced apart radially from the inner platform (62b of Carr) to define a first chamber (i.e. space formed between 68 and 62b as seen in figure 2 of Carr) radially between the metallic reinforcement platform and the inner platform and the inner seal (68, 70 as taught by Alvanos and as modifying of Carr) is spaced apart radially (the seal radially disposed in Carr as taught by Alvanos) from the metallic reinforcement platform (68 of Carr) to define a second chamber (i.e. a space above 72 as seen in figure 3 of Alvanos and between seal 68, 70 and rotors 62, 
In Reference to Claim 4
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 2, wherein the metallic reinforcement platform (68 of Carr) includes a wall (left to right extending portions of 68 of Carr) and a lip (portion of 68 adjacent CS of Carr), the wall extends axially and circumferentially (so as to form the mounting for ceramic vane 62) and the lip extends radially away from the wall toward the axis (A of Carr) and circumferentially (so as to form the mounting for ceramic vane 62) and engages (Carr as modified to have an inner seal as taught by Alvanos) the inner seal (68, 70 as taught by Alvanos and as modifying of Carr) to block axial fluid (as taught by Alvanos the function of the seal, see paragraph [0021]) flow between the inner seal (68, 70 as taught by Alvanos and as modifying of Carr) and the metallic reinforcement platform (68 of Carr as modified to have the seal as taught by Alvanos).
In Reference to Claim 9
Carr discloses the turbine vane assembly of claim 1, except explicitly (as the vane assembly of Carr is not shown mounted to other portions of the turbine engine), wherein the metallic reinforcement platform is cantilevered from the metallic support strut in an axial fore direction and in an axial aft direction.
Alvanos is also related to a turbine blade assembly (44) for a gas turbine engine (10) and the mounting of the vane assembly (44) in the gas turbine engine (10), as the claimed invention, and teaches wherein a reinforcement platform (76) is cantilevered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the metallic reinforcement platform (of Carr) is cantilevered from (as is the platform taught by Alvanos) the metallic support strut (of Carr) in an axial fore direction and in an axial aft direction (as taught by Alvanos), so as to allow flexibility of the vane to seal relative to adjacent rotors as taught by Alvanos (see figure 2 and paragraph [0021] of Alvanos).
In Reference to Claim 13
Carr discloses the turbine vane assembly of claim 10, except, further comprising an inner seal coupled with the support strut to locate the reinforcement platform radially between the inner platform and the inner seal.
Alvanos is also related to a turbine blade assembly (44) for a gas turbine engine (10) and the mounting of the vane assembly (44) in the gas turbine engine (10), as the claimed invention, and teaches an inner seal (90) coupled with the vane (44) to locate a reinforcement platform (76) radially between an inner platform (58) and the inner seal (90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr to further comprise an inner seal (as taught by Alvanos) coupled with (i.e. so as to form a seal) the support strut (of Carr as modified along with the reinforcement platform to have a seal) to locate the reinforcement platform (of Carr) radially between (as taught by 
In Reference to Claim 15
Carr discloses the turbine vane assembly of claim 10, except explicitly (as the vane assembly of Carr is not shown mounted to other portions of the turbine engine), wherein the reinforcement platform is cantilevered from the support strut.
Alvanos is also related to a turbine blade assembly (44) for a gas turbine engine (10) and the mounting of the vane assembly (44) in the gas turbine engine (10), as the claimed invention, and teaches wherein a reinforcement platform (76) is cantilevered from the vane (44, see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the reinforcement platform (of Carr) is cantilevered from (as is the platform taught by Alvanos) the metallic support strut (of Carr), so as to allow flexibility of the vane to seal relative to adjacent rotors as taught by Alvanos (see figure 2 and paragraph [0021] of Alvanos).

Claim(s) 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2010/0132371 to Durocher et al. (Durocher).
In Reference to Claim 8

Durocher is also related to a turbine blade assembly (110) for a gas turbine engine (see paragraph [0003]) and the mounting of the vane assembly (110) in the gas turbine engine, as the claimed invention, and teaches wherein an entire reinforcement platform (38) is spaced apart from an inner platform (114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the entire metallic reinforcement platform (of Carr) is spaced apart (as taught by Durocher) from the inner platform (of Carr), so as provide flexibility to the mounted vane and strut system of Carr (see middle section of paragraph [0028] of Durocher for example of flexibility which may include spacing between platforms). 
In Reference to Claim 11
Carr discloses the turbine vane assembly of claim 10, except, wherein the entire reinforcement platform is spaced apart from the inner platform.
Durocher is also related to a turbine blade assembly (110) for a gas turbine engine (see paragraph [0003]) and the mounting of the vane assembly (110) in the gas turbine engine, as the claimed invention, and teaches wherein an entire reinforcement platform (38) is spaced apart from an inner platform (114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the entire reinforcement platform (of Carr) is spaced apart (as taught by Durocher) from the inner platform (of Carr), so as provide flexibility to the mounted vane and strut .

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises a buffer seal 70 coupled with the support strut 14, with the reinforcement platform 16 is located between the inner platform 28 and the seal 70 and seal flange 74 that extends outwardly to the reinforcement platform 16 for sealing between the reinforcement platform and an inner section of the engine.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show vane and strut assemblies in gas turbine engines, using multiple platforms in the mounting of a turbine vane and the sealing at the end of a vane assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747